Exhibit 10.2

INDUCEMENT STOCK OPTION AGREEMENT

THIS AGREEMENT, made as of the 30th day of January, 2007 (the “Grant Date”), by
and between Autobytel Inc. (“Autobytel” or the “Company”) and Monty Houdeshell
(“Optionee”).

RECITALS

WHEREAS, the Board has determined to offer employment to Optionee pursuant to an
employment agreement between the Company and the Optionee, dated as of
January 30, 2007 (the “Employment Agreement”).

WHEREAS, as an inducement to accept such employment offer, the Board has
determined to offer Optionee an option (the “Option”) to purchase 300,000 shares
of Common Stock (the shares subject to this award being referred to below as the
“Shares”) under the terms and conditions set forth herein.

WHEREAS, the exercise price for the Shares subject to this Option shall be equal
to the Fair Market Value (as defined in the Appendix hereto) of the underlying
Shares on the Grant Date.

WHEREAS, all capitalized terms in this Agreement, to the extent not otherwise
defined herein, shall have the meaning assigned to them in the attached
Appendix.

NOW THEREFORE, it is hereby agreed as follows:

1. Grant of Option. Autobytel hereby grants to Optionee, as of the Grant Date,
an Option to purchase up to 300,000 Shares at the Exercise Price per Share. The
Shares shall be purchasable from time to time in accordance with the Vesting
Schedule in Paragraph 3.

2. Option Term. The Option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
tenth anniversary of the Grant Date, unless sooner terminated in accordance with
Paragraph 4 or 5.

3. Exercisability/Vesting. The right to exercise the Option shall vest in the
Optionee, and the Option shall become exercisable in accordance with the Vesting
Schedule set forth herein. The Option shall remain exercisable to the extent
vested until the Expiration Date or the sooner termination of the Option term
under Paragraph 4 or 5. The right to exercise the Option shall vest in the
Optionee as follows:

(i) 100,000 of the Options shall vest on the first anniversary of the
Commencement Date (as defined in the Employment Agreement) provided the Optionee
is actively employed by the Company on such anniversary date;

(ii) 6,250 of the Options shall vest on each monthly anniversary of the
Commencement Date over the period beginning on the thirteenth (13th) monthly
anniversary of the



--------------------------------------------------------------------------------

Commencement Date and ending on the thirty-sixth (36th) monthly anniversary of
the Commencement Date; provided the Optionee is actively employed by the Company
on the respective vesting dates; and

(iii) on the date the Company files with the Securities and Exchange Commission
under the Securities and Exchange Act of 1934, as amended, its Annual Report on
Form 10-K (each a “Form 10-K”) for each of the fiscal years ending on
December 31, 2007, December 31, 2008 and December 31, 2009, 16,667, 16,667 and
16,666 of the Options shall vest, respectively, but only if (I) the Optionee is
actively employed by the Company on the respective vesting dates, and (II) the
Company and the Optionee have satisfied reasonable performance criteria
established as described below in this clause (iii). Notwithstanding the
foregoing, if any such filing of a Form 10-K by the Company is delayed beyond
the expiration of the Term (as defined in the Employment Agreement), the Options
shall be subject to vesting (whether or not the Executive is still employed by
the Company) if and when such Form 10-K is filed provided that the performance
criteria established by the Board or such committee in respect of such
respective fiscal year are met. The performance criteria shall include, among
other factors, revenue and EBITDA targets for the Company and shall be set by
the Board or a committee thereof in its sole discretion within 90 days of the
Board adopting the operating plan of the Company for such respective year.

Vesting in the Shares may be accelerated pursuant to the provisions of Paragraph
4 or 5 below. Unless otherwise specifically provided herein, no Shares shall
vest following the Optionee’s cessation of Service.

4. Cessation of Service.

(a) Termination due to Death or Disability. As of the date of the Optionee’s
termination due to death or Disability (as defined below), any unexercised
portion of any Option shall be exercisable (to the extent previously vested)
from the date of such termination of the Optionee’s Service until two (2) years
following such termination date, but in no event later than ten (10) years
following the Grant Date. As to unvested Options at the date of the Optionee’s
termination due to death or Disability, all unvested performance-based Options
shall terminate and all time-based Options that have not yet vested shall vest
and shall be exercisable from the date of such termination of the Optionee’s
Service until ninety (90) days following such termination date, but in no event
later than ten (10) years following the Grant Date. For purposes hereof,
“Disability” shall have the same meaning and be determined in the same manner as
set forth in the Employment Agreement.

(b) Termination for Cause. As of the date of the Optionee’s termination of
Service for Cause (as defined below), any unvested or unexercised portion of any
Option shall terminate immediately and shall be of no further force or effect.
For purposes hereof, “Cause” shall have the same meaning and be determined in
the same manner as set forth in the Employment Agreement.

(c) Termination Without Cause or for Good Reason. As of the date of the
Optionee’s termination of Service by Autobytel without Cause or by the Optionee
for Good Reason (as



--------------------------------------------------------------------------------

defined below), any unexercised portion of any Option shall (to the extent
previously vested) be exercisable from such termination of the Optionee’s
Service until the date that is two (2) years following the termination date, but
in no event later than ten (10) years following the Grant Date. As to unvested
Options at the date of the Optionee’s termination of Service by Autobytel
without Cause or by Optionee for Good Reason, all unvested performance-based
Options shall terminate and all time-based Options that have not yet vested
shall vest and shall be exercisable from the date of such termination of the
Optionee’s Service until ninety (90) days following such termination date, but
in no such event later than ten (10) years following the Grant Date. The term
“without Cause” shall mean the termination of the Optionee’s Service for any
reason other than those expressly set forth in the definition “for Cause” above,
or no reason at all, or for Good Reason. For purposes hereof, “Good Reason”
shall have the same meaning and be determined in the same manner as set forth in
the Employment Agreement.

(d) Termination Without Good Reason. As of the date of any voluntary termination
of Service with the Company by the Optionee other than due to death or
Disability, and other than for Good Reason, any unvested portion of any Option
shall terminate immediately and shall be of no further force or effect. Any
previously vested but unexercised portion of any Option shall remain exercisable
from the date of such termination of employment until the second anniversary of
the termination date, but in no event later than ten (10) years following the
Grant Date.

(e) Termination upon Expiration of Employment Agreement. As of the date of any
termination of Optionee’s Service with the Company at the time of, or subsequent
to, the expiration of the Employment Agreement by lapse of time and for no other
reason, then any previously vested but unexercised portion of any Option shall
remain exercisable from the date of such termination of employment until the
second anniversary of such termination date, but in no event later than ten
(10) years following the Grant Date.

5. Change in Control.

In the event of a Change of Control (as defined below) while the Optionee is
employed by the Company, any unvested installment of any Option shall
immediately vest and become exercisable from the date of such Change of Control
until the second anniversary of the Change of Control, but in no event later
than ten (10) years following the Grant Date provided, however, that
notwithstanding the foregoing, any such stock options shall remain exercisable
beyond such dates so long as Executive is an employee of the Company or any
successor thereto or affiliate thereof, but in no event later than ten
(10) years following the Grant Date. For purposes hereof, “Change of Control”
shall have the same meaning and be determined in the same manner as set forth in
the Optionee’s employment agreement with the Company.

6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without Autobytel’s receipt of consideration, the Company shall make
appropriate equitable adjustments to (i) the number and/or class of securities
subject to the Option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder;
provided, however, that the aggregate Exercise Price shall remain the same.



--------------------------------------------------------------------------------

7. Stockholder Rights. The holder of the Option shall not have any stockholder
rights with respect to the Shares until such person shall have exercised the
Option, paid the Exercise Price and become a holder of record of the purchased
Shares.

8. Manner of Exercising Option.

(a) In order to exercise the Option for all or any part of the Shares for which
the Option is at the time exercisable, Optionee or, in the case of exercise
after Optionee’s death, Optionee’s executor, administrator, heir or legatee, as
the case may be, must take the following actions:

(i) The Secretary of Autobytel shall be provided with written notice of the
Option exercise (the “Exercise Notice”) in substantially the form of Exhibit I
attached hereto, in which there is specified the number of Shares to be
purchased under the exercised Option.

(ii) The Exercise Price for the purchased Shares shall be paid in one or more of
the following alternative forms:

 

  •   cash or check made payable to Autobytel’s order; or

 

  •   Shares of Common Stock held by Optionee (or any other person or persons
exercising the Option) for the requisite period necessary to avoid a charge to
Autobytel’s earnings for financial reporting purposes and valued at Fair Market
Value on the Exercise Date; or

 

  •   if established by Autobytel and permitted under applicable law (including
the financial accounting rules associated with avoiding additional financial
expense through the method of exercise), through a “same day sale” commitment
from Optionee and a broker-dealer selected by Autobytel whereby the Optionee
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased sufficient to pay for the total Exercise Price for the Shares being
exercised and whereby the broker-dealer irrevocably commits upon receipt of such
Shares to forward the total Exercise Price for the Shares being exercised
directly to Autobytel plus the applicable Federal, state and local income taxes
required to be withheld by Autobytel by reason of such exercise.

(iii) Appropriate documentation evidencing the right to exercise the Option
shall be furnished to Autobytel if the person or persons exercising the Option
is other than Optionee.

(iv) Appropriate arrangement must be made with Autobytel for the satisfaction of
all Federal, state and local income tax withholding requirements applicable to
the Option exercise.



--------------------------------------------------------------------------------

(b) Except to the extent the sale and remittance procedure specified above is
utilized in connection with the exercise of the Option, payment of the Exercise
Price for the purchased Shares must accompany the Exercise Notice delivered to
Autobytel in connection with the Option exercise.

(c) As soon as practicable after the Exercise Date, Autobytel shall issue to or
on behalf of Optionee (or any other permitted person or persons exercising the
Option) a certificate or certificates representing the purchased Shares. The
right to receive Shares under this Agreement may not be assigned, transferred,
pledged or otherwise disposed of in any way by the Optionee (other than by will
or the laws of descent and distribution).

(d) In no event may the Option be exercised for fractional Shares.

9. No Impairment of Rights. This Agreement shall not in any way affect the right
of Autobytel to adjust, reclassify, reorganize or otherwise make changes in its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

10. Compliance with Laws and Regulations.

(a) The exercise of the Option and the issuance of the Shares upon such exercise
shall be subject to compliance by Autobytel and Optionee with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq Global Market, if applicable) on which the Common
Stock may be listed for trading at the time of such exercise and issuance.

(b) The inability of Autobytel to obtain approval from any regulatory body
having authority deemed by Autobytel to be necessary to the lawful issuance and
sale of any Common Stock pursuant to the Option shall relieve Autobytel of any
liability with respect to the non-issuance or sale of the Common Stock as to
which such approval shall not have been obtained. However, Autobytel shall use
its best efforts to obtain all such applicable approvals.

11. Successors and Assigns. Except to the extent otherwise provided in Paragraph
4(a) or 5, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, Autobytel and its successors and assigns and Optionee,
Optionee’s assigns and the legal representatives, heirs and legatees of
Optionee’s estate.

12. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to its conflict-of-laws rules.

13. Non-Statutory Stock Options. The Option granted hereunder is not intended to
be an incentive stock option within the meaning of Section 422 of the Code.

14. No Right to Continued Service. Nothing in this Agreement shall confer upon
Optionee any right to continue in the Service of Autobytel or shall interfere
with or restrict in any way the rights of Autobytel which are hereby expressly
reserved, to discharge Optionee at any time for any reason whatsoever, with or
without Cause.



--------------------------------------------------------------------------------

15. Notices. Any notice required to be given or delivered to Autobytel under the
terms of this Agreement shall be in writing and addressed to Autobytel at its
principal corporate offices. Any notice required to be given or delivered to
Optionee shall be in writing and addressed to Optionee at the most recent
address reflected in Autobytel’s employment records. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.



--------------------------------------------------------------------------------

16. Administration of Option. The Board shall have full discretion to interpret
all provisions of this Option, and all decisions of the Board regarding the
Option shall be binding on all parties.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

AUTOBYTEL INC. By:  

/s/ James E. Riesenbach

Name:   James E. Riesenbach Title:   Chief Executive Officer OPTIONEE  

/s/ Monty Houdeshell

  Monty Houdeshell   Optionee



--------------------------------------------------------------------------------

EXHIBIT I

NOTICE OF EXERCISE

I hereby notify Autobytel Inc. (“Autobytel”) that I elect to purchase
             shares of Autobytel’s Common Stock (the “Purchased Shares”) at the
Option exercise price of $             per share (the “Exercise Price”) pursuant
to that certain Option (the “Option”) granted to me pursuant to Autobytel’s
inducement Option grant.

Concurrently with the delivery of this Exercise Notice to the Secretary of
Autobytel, I shall hereby pay to Autobytel the Exercise Price for the Purchased
Shares in accordance with the provisions of my agreement with Autobytel
evidencing the Option and shall deliver whatever additional documents may be
required by such agreement as a condition for exercise. Alternatively, I may
utilize the special broker/dealer sale and remittance procedure specified in my
agreement to effect payment of the Exercise Price for any Purchased Shares in
which I am vested at the time of exercise to the extent established by Autobytel
and permitted by the terms of the Option grant agreement and applicable law
(including the financial accounting rules associated with avoiding additional
financial expense through the method of exercise).

                    , 200    

Date

 

        Optionee   Address:    

 

Print name in exact manner

it is to appear on the

stock certificate:

           

Address to which certificate

is to be sent, if different

from address above:

           

Social Security Number:

   



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Inducement Stock Option Agreement.

B. Board shall mean Autobytel’s Board of Directors.

C. Code shall mean the Internal Revenue Code of 1986, as amended.

D. Common Stock shall mean Autobytel’s common stock, par value $0.001 per share.

E. Exercise Date shall mean the date on which the Option shall have been
exercised in accordance with Paragraph 8 of the Agreement.

F. Exercise Price shall mean $3.74 per Share.

G. Expiration Date shall mean the date on which the Option term expires as
specified in Paragraph 2.

H. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the Nasdaq Global Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Board to be the
primary market for the Common Stock, as such price is officially quoted in the
composite tape of transactions on such exchange. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

(iii) If the Common Stock is not at the time traded on any Stock Exchange and is
not reported on the Nasdaq Global Market or any successor system, then the Fair
Market Value shall be the average between the highest bid and lowest asked
prices for the Common Stock on the relevant date by an established quotation
service for over-the-counter securities.

(iv) If the Common Stock is not at the time traded on any Stock Exchange, is not
reported on the Nasdaq Global Market or a successor system, and is not otherwise
publicly traded, then the Fair Market Value shall be established by the Board
acting in good faith and taking into consideration all factors which it deems
appropriate, including, without limitation, recent sale or offer prices for the
Common Stock in private arms-length transactions.



--------------------------------------------------------------------------------

I. Grant Date shall mean the date designated in the preamble to the Agreement
granting the Option.

J. Optionee shall mean the person to whom the Option is granted as specified in
the Agreement.

K. Service shall mean Optionee’s service with Autobytel, whether as an employee,
director or consultant, which has not been interrupted or terminated. Optionee’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which Optionee renders service to Autobytel.

M. Shares shall mean the number of shares of Common Stock subject to the Option.

N. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

O. Vesting Schedule shall mean the vesting schedule specified in Paragraph 3 of
the Agreement, pursuant to which Optionee will vest in the Shares in one or more
installments over his or her period of Service, subject to acceleration in
accordance with the provisions of the Agreement.